                    Case 19-11915-BLS                  Doc 395         Filed 01/30/20            Page 1 of 16


                                              UNITED STATES BANKRUPTCY COURT
                                                 THE DISTRICT OF DELAWARE



                                                                                 X
In re                                                                                :                        Chapter 11
                                                                                     :
RAIT FUNDING, LLC,                                                                   :                        Case No. 19-11915 (BLS)
a Delaware limited liability company, et. al. (1)                                    :
                                                                                     :
             Debtors.                                                                :                        Jointly Administered
                                                                                 X



                                                      Monthly Operating Report
                                     For the Period From December 1, 2019, to December 31, 2019

DEBTORS' ADDRESS:                  Two Logan Square
                                   100 N. 18th Street, 23rd Floor
                                   Philadelphia, Pennsylvania 19103
                                   (Attn: John J. Reyle)


DEBTORS' ATTORNEYS:                Patrick A. Jackson (Del. Bar No. 4976)                Michael P. Pompeo
                                   Joseph N. Argentina, Jr. (Del. Bar No. 5453)          Brian P. Morgan
                                   222 Delaware Avenue, Suite 1410                       1177 Avenue of the Americas,
                                   Wilmington, DE 19801                                  41st Floor
                                   Tel: (302) 467-4200                                   New York, NY 10036-2714
                                   Fax: (302) 467-4201                                   Tel: (212) 248-3140
                                   Patrick.Jackson@dbr.com                               Fax: (212) 248-3141
                                   Joseph.Argentina@dbr.com                              Michael.Pompeo@dbr.com
                                                                                         Brian.Morgan@dbr.com

REPORT PREPARER:                   RAIT FUNDING, LLC

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of
my knowledge and belief.




/s/ Alfred Dilmore                                                                                            1/30/2020
Alfred Dilmore                                                                                                Date
Chief Financial Officer


Notes:
(1)
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number (if applicable),
are as follows: RAIT Funding, LLC, a Delaware limited liability company (9983); RAIT Financial Trust, a Maryland real estate
investment trust (9819); RAIT General, Inc., a Maryland corporation (9987); RAIT Limited, Inc., a Maryland corporation (9773);
Taberna Realty Finance Trust, a Maryland real estate investment trust (3577); RAIT JV TRS, LLC, a Delaware limited liability company
(3190); and RAIT JV TRS Sub, LLC, a Delaware limited liability company (4870). The mailing address for all Debtors is Two Logan
Square, 100 N. 18th Street, 23rd Floor, Philadelphia, Pennsylvania 19103 (Attn: John J. Reyle).




                                                                                                                     FORM Cover Page
                                                                                                                        PAGE 1 OF 16
                       Case 19-11915-BLS                 Doc 395      Filed 01/30/20     Page 2 of 16


                                            UNITED STATES BANKRUPTCY COURT
                                            SOUTHERN DISTRICT OF DELAWARE


RAIT FUNDING LLC                                                                             Case No. 19-11915 (BLS)
Debtor                                                                              Reporting Period: 12/01/19 - 12/31/19



                                                        Monthly Operating Report

                                                                                                       Document     Explanation
Required Documents                                                                 Form No.
                                                                                                       Attached      Attached
Schedule of Cash Receipts and Disbursements                                        MOR-1a                  x
  Bank Account Reconciliation/Information                                          MOR-1b                N/A                x
  Schedule of Professional Fees Paid                                               MOR-1c                  x
  Copies of Bank Statements                                                                              N/A                x
  Cash Disbursements Journals                                                                            N/A                x
Statement of Operations                                                            MOR-2                   x
Balance Sheet                                                                      MOR-3                   x
Status of Post-Petition Taxes                                                      MOR-4a                N/A                x
  Copies of IRS Form 6123                                                                                N/A                x
  Copies of Tax Returns Filed During Reporting Period                                                    N/A                x
Summary of Unpaid Post-Petition Debts                                              MOR-4b                  x
  Listing of Aged Accounts Payable                                                 MOR-4b                  x
Accounts Receivable Reconciliation and Aging                                       MOR-5a                  x
Debtor Questionnaire                                                               MOR-5b                  x




                                                                                                                 FORM MOR
                                                                                                               PAGE 2 OF 16
                              Case 19-11915-BLS                      Doc 395           Filed 01/30/20               Page 3 of 16



                                                         Global Notes and Statements of Limitations and
                                                 Disclaimers Regarding the Debtors' Monthly Operating Reports


This Monthly Operating Report ("MOR") includes activity for the following Debtors:

                                            Debtor                                                     Case No.
                                            RAIT Funding, LLC                                            19-11915 (BLS)
                                            RAIT Financial Trust                                         19-11916 (BLS)
                                            RAIT General, Inc.                                           19-11917 (BLS)
                                            RAIT Limited, Inc.                                           19-11918 (BLS)
                                            Taberna Realty Finance Trust                                 19-11919 (BLS)
                                            RAIT JV TRS, LLC                                             19-11920 (BLS)
                                            RAIT JV TRS SUB, LLC                                         19-11921 (BLS)

On August 30, 2019 (the “Petition Date”), RAIT Funding LLC and 6 of its affiliates (collectively, the “Debtors”), each commenced a voluntary case under chapter
11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware. The Debtors are authorized to operate their businesses and manage
their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On September 4, 2019, the Bankruptcy Court entered an
order authorizing the joint administration of these cases pursuant to Bankruptcy Rule 1015(b).

These following notes and statements and limitations should be referred to, and referenced in connection with, any review of this MOR.


1. Basis for Presentation. This MOR has been prepared solely for the purpose of complying with the monthly reporting requirements in these chapter 11 cases
and is in a format the Debtors believe is acceptable to the United States Trustee. The financial statements and supplemental information contained herein are
preliminary, unaudited and may not comply in all material respects with accounting principles generally accepted in the United States ("GAAP"). In addition,
certain of the financial statements and supplemental information contained herein represent consolidated information (e.g., RAIT Financial Trust and its
consolidated subsidiaries). The unaudited consolidated financial statements have been derived from the books and records of the Debtors. This information,
however, has not been subject to certain procedures that would typically be applied to financial information in accordance with GAAP, and upon application of
such procedures the financial information could be subject to material change. The MOR should not be relied upon by any persons for information relating to
current or future financial conditions, events, or performance of any of the Debtors.
The information furnished in this report includes normal recurring adjustments, but may not include all adjustments that would typically be made for financial
information in accordance with GAAP.

The consolidated results of operations contained herein are not necessarily indicative of results which may be expected for any other period or for the full year and
may not necessarily reflect the consolidated results of the Debtors' operations, their financial position and the schedule of receipts and disbursements in the future.
The Debtors caution readers not to place undue reliance upon the MOR. There can be no assurance that such information is complete and the MOR may be subject
to revision.

2. Accuracy. The financial information disclosed herein was not prepared in accordance with federal or state securities laws or other applicable non‐bankruptcy
law or in lieu of complying with any periodic reporting requirements thereunder. Persons and entities trading in or otherwise purchasing, selling, or transferring the
claims against the Debtors should evaluate this financial information in light of the purposes for which it was prepared. The Debtors are not liable for and
undertake no responsibility to indicate variations from securities laws or for any evaluations of the Debtors based on this financial information or any other
information.
3. Liabilities Subject to Compromise. Liabilities subject to compromise have been reported at the amounts recorded on the Debtors' books and records as of the
date of the report. The amounts classified as liabilities subject to compromise in the financial statements included herein are preliminary and may be subject to
future adjustments depending on Bankruptcy Court actions, developments with respect to disputed claims, determinations of the secured status of certain claims,
the values of any collateral securing such claims, rejection of executory contracts, reconciliation of claims, and other events.
4. Reservation of Rights. The Debtors reserve all rights to amend or supplement the MOR in all respects, as may be necessary or appropriate. Nothing contained
in this MOR shall constitute a waiver of any of the Debtors' rights or an admission with respect to their chapter 11 cases.
5. Reporting Period. Unless otherwise noted herein, the MOR generally reflects the Debtors' books and records and financial activity occurring during the
applicable reporting period. Except as otherwise noted, no adjustments have been made for activity occurring after the close of the reporting period.

6. Consolidated Entity Accounts Payable and Disbursement Systems. Cash is received and disbursed by the Debtors as described in the Motion of Debtors for
Entry of Interim and Final Orders (I) Authorizing The Debtors To (A) Continue To Operate Their Cash Management System, (B) Honor Certain Prepetition
Obligations Related Thereto, (C) Maintain Existing Business Forms, And (D) Continue To Perform Intercompany Transactions, (II) Suspending The Requirements
Contained In Section 345(B) Of The Bankruptcy Code, and (III) Granting Related Relief [Docket No. 4, 32 and 122]




                                                                                                                                                  FORM Notes
                                                                                                                                                 PAGE 3 OF 16
                              Case 19-11915-BLS                     Doc 395           Filed 01/30/20              Page 4 of 16



                                                       Global Notes and Statements of Limitations (cont.)

7. Debtor & Non-Debtor Activities. To the best of the Debtors’ ability, the information shown in this MOR is for the 7 Debtor entities. In that regard, MOR-2
(Statement of Operations) and MOR-3 (Balance Sheet) include individual data for Debtors, with aggregated activity for all non-Debtors, and aggregated
intercompany eliminations across Debtors and non-Debtors. Historically, financial statements have only been produced by the Debtors on a consolidated basis
(e.g., RAIT Financial Trust and its consolidated subsidiaries), and accounting processes and general ledger activity have occurred to support preparation of these
consolidated financial statements, and not stand-alone financial statements for each Debtor. Accordingly, each Debtor’s individual information within MOR-2 and
MOR-3 may not be in accordance with GAAP. As such. relying upon an unconsolidated view of each Debtor may be misleading and is being shown only for the
purposes of complying with MOR reporting requirements.

8. Sale of Substantially all Assets. On August 30, 2019, the Debtors entered into an Equity and Asset Purchase Agreement to sell substantially all of its assets to
CF RFP Holdings LLC, an entity owned by funds managed by affiliates of Fortress Investment Group LLC. The sale was effectuated through a sale process under
Section 363 of the United States Bankruptcy Code. On December 23, 2019, the Debtors closed on that sale. The sale was approved pursuant to a court order
[Docket #268]. While the transaction is reflected in this MOR with the sale of assets and collection of the purchase price in cash, the purchase price allocation and
other technical accounting aspects of the sale as required by GAAP, are preliminary and subject to material revision in future periods.




                                                                                                                                                FORM Notes
                                                                                                                                               PAGE 4 OF 16
                      Case 19-11915-BLS            Doc 395      Filed 01/30/20     Page 5 of 16


RAIT FUNDING LLC                                                                            Case No. 19-11915 (BLS)
Debtor                                                                             Reporting Period: 12/01/19 - 12/31/19

                                                           MOR-1a
                                  Schedule of the Debtors' Cash Receipts and Disbursements
                                 For the Period From December 1, 2019, to December 31, 2019


($ in thousands)
Bank Balance 11/30/2019                                                                                $         40,128

Receipts:
 Cash Receipts                                                                                                    1,390
Total Receipts                                                                                         $          1,390
Disbursements:
 Operating Disbursements
 Payroll and Benefits                                                                                 $            (535)
 Professional Fees - Recurring                                                                                      (36)
 Litigation Related Costs                                                                                             -
 Corporate Overhead                                                                                                (309)
 REO Maintenance                                                                                                      -
 Other                                                                                                                -
Total Operating Disbursements                                                                         $            (879)

 Non-Operating Cash Items
 Professional Fees - Restructuring                                                                    $          (2,999)
 Principal & Interest                                                                                                 -
 Transaction Related Expenses                                                                                      (360)
 Sale Proceeds                                                                                                  128,600
Total Non-Operating Cash Flow                                                                          $        125,241

Net Cash Flow                                                                                          $        125,752

Ending Bank Balance 12/31/2019                                                                         $        165,880

Outstanding Checks                                                                                                  (48)

Ending Book Balance 12/31/2019                                                                         $        165,832




                                                                                                       FORM MOR-1a
                                                                                                       PAGE 5 OF 16
                           Case 19-11915-BLS                  Doc 395          Filed 01/30/20            Page 6 of 16


RAIT FUNDING LLC                                                                                                      Case No. 19-11915 (BLS)
Debtor                                                                                                       Reporting Period: 12/01/19 - 12/31/19

                                                                      MOR-1b
                                                                 Bank Reconciliation
                                                               As of December 31, 2019

The Debtors hereby submit this attestation in lieu of providing copies of bank statements, bank reconciliations, and cash disbursement journals.

Attached to MOR-1a is a listing of all Debtor bank accounts, by account number, with period ending book balances. The Debtors affirm these accounts
are reconciled monthly in accordance with the Debtors' ordinary course accounting practices and are available to the United States Trustee upon
request. Further, the Debtors affirm that cash bank statements and cash disbursement journals are maintained in accordance with the Debtors' ordinary
course accounting practices and are available to the United States Trustee upon request.


/s/ Alfred Dilmore                                                                    1/30/2020
Signature of Authorized Individual                                                    Date

Alfred Dilmore                                                                        Chief Financial Officer
Printed Name of Authorized Individual                                                 Title of Authorized Individual




                                                                                                                       FORM MOR-1b - Bank Rec
                                                                                                                               PAGE 6 OF 16
                               Case 19-11915-BLS           Doc 395       Filed 01/30/20             Page 7 of 16


RAIT FUNDING LLC                                                                                             Case No. 19-11915 (BLS)
Debtor                                                                                              Reporting Period: 12/01/19 - 12/31/19

                                                               MOR-1b (cont.)
                                                                Book Balances
                                                           As of December 31, 2019

($ in thousands)
                                                                                              (1)                         Ending Book
                      Entity                               Bank                 Account No.            Description
                                                                                                                            Balance
             RAIT Financial Trust                      Citibank NA                   *2169              Operating       $         130,120
             RAIT Financial Trust                      Citibank NA                   *1136               MMA                        6,535
             RAIT Financial Trust                      Citibank NA                   *0232               MMA                       20,774
          Taberna Realty Finance Trust                 Citibank NA                   *0397              Operating                   8,351
              RAIT Funding LLC                         Citibank NA                   *5657              Operating                      43
              RAIT JV TRS LLC                          Citibank NA                   *9356              Operating                       8
             RAIT Financial Trust                     Wilmington Trust               *4000               Escrow                         -
          Taberna Realty Finance Trust                Wilmington Trust               *9000               Escrow                         -
            Total Debtors Book Cash                                                                                    $           165,832



(1)
      Represents last four digits of account number




                                                                                                       FORM MOR-1b - Book Balances
                                                                                                                     PAGE 7 OF 16
                                Case 19-11915-BLS            Doc 395              Filed 01/30/20               Page 8 of 16


RAIT FUNDING LLC                                                                                                                   Case No. 19-11915 (BLS)
Debtor                                                                                                                    Reporting Period: 12/01/19 - 12/31/19

                                                                      MOR-1b (cont.)
                                                                 Estimated US Trustee Fees
                                                                  As of December 31, 2019

      ($ in actuals)
                                                                  Oct. '19             Nov. '19            Dec. '19             Q4 '19         U.S. Trustee Fee
                       Entity                  Case No.
                                                               Disbursements        Disbursements       Disbursements       Disbursements          Q4-2019
                RAIT Financial Trust        19-11916 (BLS)   $         688,659    $       1,106,290   $       4,237,958   $       6,032,907    $         60,329
                 RAIT Funding, LLC          19-11915 (BLS)                    -                   -                   -                    -                325
                 RAIT JV TRS LLC            19-11920 (BLS)                    -                   -                   -                    -                325
                 RAIT General, Inc.         19-11917 (BLS)                    -                   -                   -                    -                325
                 RAIT Limited, Inc.         19-11918 (BLS)                    -                   -                   -                    -                325
              RAIT JV TRS SUB, LLC          19-11921 (BLS)                    -                   -                   -                    -                325
             Taberna Realty Finance Trust   19-11919 (BLS)                2,604                   -                   -                2,604                325
              Estimated US Trustee Fees                      $         691,262 $          1,106,290 $         4,237,958 $         6,035,510 $            62,279




                                                                                                                               FORM MOR-1b - UST Fee
                                                                                                                                       PAGE 8 OF 16
                                Case 19-11915-BLS                      Doc 395            Filed 01/30/20                    Page 9 of 16


RAIT FUNDING LLC                                                                                                                                  Case No. 19-11915 (BLS)
Debtor                                                                                                                                   Reporting Period: 12/01/19 - 12/31/19


                                                                                  MOR-1c
                                                                      Schedule of Professional Fees Paid
                                                        For the Period From December 1, 2019, to December 31, 2019


($ in thousands)
                                                                      Schedule of Professional Fees Paid
                                                                                     Check/Wire                 Current Period Payments               Amount Paid Since Filing
              Professional            Period Covered          Payor             Number        Date             Fees     Expenses       Total         Fees      Expenses       Total

EPIQ                                       N/A          RAIT Financial Trust      Wire     12/26/2019      $      122   $      -   $       122   $      247    $      -   $       247
Cole Schotz                           Sep. - Dec. '19   RAIT Financial Trust      Wire     12/31/2019              18          0            18           18           0            18
Drinker Biddle & Reath                Sep. - Oct. '19   RAIT Financial Trust      Wire     12/31/2019             432         14           446          432          14           446
FTI Consulting Inc.                      Sep. '19       RAIT Financial Trust      Wire     12/31/2019             181          0           181          181           0           181
Kramer Levin Naftalis & Frankel LLP      Sep. '19       RAIT Financial Trust      Wire     12/31/2019             257          6           263          257           6           263
U.S. Trustee Fee                         Sep. '19       RAIT Financial Trust          -            -                -          -             -            7           -             7
UBS SECURITIES LLC                       Dec. '19       RAIT Financial Trust      Wire     12/23/2019           1,906         63         1,968        2,356          63         2,418
Total                                                                                                      $    2,915   $     84   $     2,999   $    3,496    $     84   $     3,580




                                                                                                                                                              FORM MOR-1c
                                                                                                                                                              PAGE 9 OF 16
RAIT FUNDING LLC                                                                                                                                                             Case No. 19-11915 (BLS)
Debtor                                                                                                                                                              Reporting Period: 12/01/19 - 12/31/19

                                                                                                   MOR-2
                                                                                            Statement of Operations
                                                                          For the Period From December 1, 2019, to December 31, 2019

($ in thousands)
                                                                                                                           TABERNA
                                                            RAIT      RAIT     RAIT     RAIT                                REALTY                          RAIT JV
                                                          FUNDING, FINANCIAL GENERAL, LIMITED,                             FINANCE            RAIT JV       TRS SUB,
Entity                                                       LLC      TRUST     INC.     INC.                                TRUST            TRS, LLC         LLC             Non-Debtors Eliminations          Total
Case No.                                                   19-11915  19-11916 19-11917 19-11918                             19-11919           19-11920      19-11921
Revenue:
    Investment interest income                             $        -      $             23    $     -     $         -     $             54   $      -     $         -         $     1,847 $      (1,062) $          862
    Investment interest expense                                     -                -               -               -               -               -               -                (335)          -              (335)
                                                                                                                                                                                                                             Case 19-11915-BLS




  Net interest margin                                      $        -      $          23       $     -     $         -     $             54   $      -     $         -         $     1,512 $      (1,062) $          527
  Property income                                                   -               -                -               -               -               -               -                 975           -               975
  Fee and other income                                              -               609              -               -               -               -               -                  27           (18)            619
    Total revenue                                          $        -      $        632        $     -     $         -     $             54   $      -     $         -         $     2,514 $      (1,079) $        2,121
                                                                                                                                                                                                                             Doc 395




Expenses:
  Interest expense                                                  -                -               -               -               -               -               -              (1,274)       1,062              (213)
  Real estate operating expense                                     -                    (0)         -               -               -               -               -                (475)         -                (475)
  Property management expenses                                      -               -                -               -               -               -               -                 (28)         -                 (28)
  General and administrative expenses                               (13)           (550)             -               -              (600)            -                   (0)           (62)           18           (1,207)
  Provision for losses                                              -               -                -               -               -               -               -                 -            -                 -
  Depreciation and amortization expense                             -               -                -               -               -               -               -                 (32)         -                 (32)
     Total expenses                                        $        (13) $         (551) $           -     $         -     $        (600) $          -     $             (0) $      (1,871) $     1,079     $      (1,955)
                                                                                                                                                                                                                             Filed 01/30/20




Net Operating (Loss) Income                                $        (13) $               82    $     -     $         -     $        (546) $          -     $             (0) $        643    $           (0) $       166

  Interest and other income (expense), net                            0               0              -               -               -               -               -                  43           -                 43
  Gains / (losses) on assets(1)                                     -           (40,367)             -               -               -               -               -                -              -           (40,367)
  Gains (losses) on extinguishments of debt                         -               -                -               -               -               -               -                -              -               -
  Reorganization items, net                                         -            (3,062)             -               -               -               -               -                -              -            (3,062)
Income (loss) before taxes                                 $        (13) $      (43,347) $           -     $         -     $        (546) $          -     $             (0) $        686    $           (0) $   (43,220)
                                                                                                                                                                                                                             Page 10 of 16




      Income tax benefit (provision)                                -                -               -               -               -               -               -                 -             -               -
Net Income (Loss)                                          $        (13) $      (43,347) $           -     $         -     $        (546) $          -     $             (0) $        686    $           (0) $   (43,220)

Notes:
(1)
      Loss from the December 23, 2019 sale is presented within RAIT Financial Trust's financial statements for purposes of this MOR as the final purchase price allocation is subject to further review.



                                                                                                                                                                                                          FORM MOR-2
                                                                                                                                                                                                         PAGE 10 OF 16
RAIT FUNDING LLC                                                                                                                                                                                   Case No. 19-11915 (BLS)
Debtor                                                                                                                                                                                    Reporting Period: 12/01/19 - 12/31/19
                                                                                                      MOR-3
                                                                                                   Balance Sheet
                                                                                              As of December 31, 2019

($ in thousands)
                                                                                                                         TABERNA
                                                            RAIT            RAIT     RAIT                   RAIT          REALTY                           RAIT JV
                                                          FUNDING,       FINANCIAL GENERAL,               LIMITED,       FINANCE          RAIT JV          TRS SUB,
Entity                                                       LLC           TRUST      INC.                   INC.          TRUST          TRS, LLC            LLC            Non-Debtors Eliminations              Total
Case No.                                                   19-11915        19-11916 19-11917               19-11918       19-11919         19-11920         19-11921
Assets:
  Cash and cash equivalents                               $         43    $    157,430   $         -     $         -     $      8,351    $             8   $      -          $         3      $        -    $       165,835
  Other assets(1)                                                  100           6,003             -               -            4,979              -              539            454,891          (454,857)          11,655
                                                                                                                                                                                                                                  Case 19-11915-BLS




    Total assets                                          $        143    $    163,432   $         -     $         -     $     13,330    $             8   $      539        $   454,894      $   (454,857) $       177,490

Liabilities & Equity:
  Indebtedness                                                     -               -               -               -               -               -               -                     0                 (0)            0
  Accrued interest payable                                         -               -               -               -               -               -               -                 -                 -                -
  Accrued Expenses                                                 -             4,688             -               -               -               -                   (0)            (0)              -              4,688
                                                                                                                                                                                                                                  Doc 395




  Accounts payable                                                 -                 0             -               -               -               -               -                  (0)              -                  0
  Deferred taxes and other liabilities(2)                          -             7,946             -               -               -               -               -                  30               -              7,977
  Liabilities not subject to compromise                   $        -      $     12,634   $         -     $         -     $         -     $         -       $           (0) $          30 $                 (0) $     12,664
      Liabilities subject to compromise                         23,750         123,492             -               -            18,671             -                   1             -                 -            165,914
      Total liabilities                                   $     23,750    $    136,126   $         -     $         -     $      18,671   $         -       $           1     $           30   $            (0) $    178,579

      Shares outstanding                                           -           2,874               -               -              -                -               -                  -                -           2,874
      Additional paid in capital                                   -       2,071,010               -               -              -                -               -              522,818         (491,324)    2,102,504
                                                                                                                                                                                                                                  Filed 01/30/20




      Accumulated other comprehensive income (loss)                -             -                 -               -           12,673              -               -                  -                -          12,673
      Retained earnings (deficit)                              (54,532)     (999,728)              -               -         (657,446)             -            (5,412)          (253,867)        (148,155)   (2,119,140)
      Non-controlling interest                                     -             -                 -               -              -                -               -                  876             (876)          -
      Intercompany contributions/distributions                  30,925    (1,046,851)              -               -          639,432                  8         5,950            185,037          185,498             0
      Total equity                                        $    (23,607) $     27,306 $             -     $         -     $     (5,340) $               8   $       538 $          454,863 $       (454,857) $     (1,089)

        Total liabilities & equity                        $        143    $    163,432   $         -     $         -     $     13,330    $             8   $      539        $   454,894      $   (454,857) $       177,490
                                                                                                                                                                                                                                  Page 11 of 16




Notes:
(1)
    Other assets for Taberna Realty Finance Trust includes an estimate of the purchase price allocable to the assets of Taberna Realty Finance Trust that were sold on December 23, 2019; estimate is preliminary and
is subject to further review.
(2)
  Other Liabilities for RAIT Financial Trust includes an estimate of the purchase price allocable to the assets of Taberna Realty Finance Trust that were sold on December 23, 2019; estimate is preliminary and is
subject to further review.



                                                                                                                                                                                                       FORM MOR-3
                                                                                                                                                                                                      PAGE 11 OF 16
                       Case 19-11915-BLS              Doc 395     Filed 01/30/20      Page 12 of 16


RAIT FUNDING LLC                                                                                 Case No. 19-11915 (BLS)
Debtor                                                                                  Reporting Period: 12/01/19 - 12/31/19

                                                      Supplemental Schedule
                                                       Reorganization Items
                                    For the Period From December 1, 2019, to December 31, 2019


($ in thousands)
Professional fees - restructuring                                                                          $         2,999
US Trustee fees                                                                                                         62
  Total                                                                                                    $         3,062


                                                     Supplemental Schedule
                                                Liabilities Subject to Compromise
                                                    As of December 31, 2019


($ in thousands)
Senior note claims                                                                                         $       123,393
Subordinated RAIT Funding junior note claim and RAIT parent subordinated guaranty claim                             23,750
Subordinated Taberna note claims                                                                                    18,671
General unsecured claims                                                                                               100
  Total                                                                                                    $       165,914




                                                                                                         FORM Supp Sch
                                                                                                          PAGE 12 OF 16
                          Case 19-11915-BLS                  Doc 395          Filed 01/30/20            Page 13 of 16


RAIT FUNDING LLC                                                                                                    Case No. 19-11915 (BLS)
Debtor                                                                                                     Reporting Period: 12/01/19 - 12/31/19

                                                                       MOR-4a
                                                             Status of Post-Petition Taxes
                                                               As of December 31, 2019

The Debtors have paid and are paying all undisputed post-petition taxes as they come due. Copies of filed tax returns and IRS forms, if applicable for
this reporting period, are available to the U.S. Trustee upon request.



/s/ Alfred Dilmore                                                                   1/30/2020
Signature of Authorized Individual                                                   Date

Alfred Dilmore                                                                       Chief Financial Officer
Printed Name of Authorized Individual                                                Title of Authorized Individual




                                                                                                                                  FORM MOR-4a
                                                                                                                                  PAGE 13 OF 16
                     Case 19-11915-BLS     Doc 395      Filed 01/30/20        Page 14 of 16


RAIT FUNDING LLC                                                                        Case No. 19-11915 (BLS)
Debtor                                                                         Reporting Period: 12/01/19 - 12/31/19

                                                 MOR-4b
                               Summary of Unpaid Post-Petition Accounts Payable
                                          As of December 31, 2019

($ in thousands)                         Current       1-30 Days       31-60 Days   Over 60 days          Total A/P
 Corporate expenses                 $          0   $           -   $            -   $          -   $              0
 Total Accounts Payable             $          0   $           -   $            -   $          -   $              0




                                                                                                   FORM MOR-4b
                                                                                                   PAGE 14 OF 16
                       Case 19-11915-BLS           Doc 395         Filed 01/30/20          Page 15 of 16


RAIT FUNDING LLC                                                                                        Case No. 19-11915 (BLS)
Debtor                                                                                         Reporting Period: 12/01/19 - 12/31/19


                                                            MOR-5a
                                                   Accounts Receivable Balance
                                                     As of December 31, 2019

($ in thousands)                 Current-30 Days           31-60 Days            61-90 Days        Over 90 Days            Total A/R
                             $                 -   $                -    $                -   $               -    $                -
Total Accounts Receivable    $                 -   $                -    $                -   $               -    $                -
                                                   Other Accrued AR                                                                    -
                                                   Credit Balance Adjustment                                                           -
                                                   (-) Allowance for Doubtful Accounts                                                 -
                                                   Total Net Accounts Receivable                                   $                   -


                                                                  Accounts Receivable Reconciliation
                                                   Beginning A/R Balance, Net
                                                   (-) Total AR Cash Collections During the Period                                     -
                                                   (+) Change in Allowance for Doubtful Accounts                                       -
                                                   (+) Credit Balance Adjustment                                                       -
                                                   (+) Net Sales During the Period Related to AR                                       -
                                                   Ending A/R Balance, Net                                         $                   -




                                                                                                                  FORM MOR-5a
                                                                                                                  PAGE 15 OF 16
                       Case 19-11915-BLS                    Doc 395           Filed 01/30/20              Page 16 of 16


RAIT FUNDING LLC                                                                                              Case No. 19-11915 (BLS)
Debtor                                                                                               Reporting Period: 12/01/19 - 12/31/19

                                                                         MOR-5b
                                                                 Debtor Questionnaire
                                           For the Period From December 1, 2019, to December 31, 2019

                                                                                                         Yes                         No

1. Have any assets been sold or transferred outside the normal course
of business this reporting period? If yes, provide an explanation                                         x
                                                                                                    (see note below)
below(1).

2. Have any funds been disbursed from any account other than a
debtor in possession account this reporting period? If yes, provide an                                                               x
                                                                                                                               (see note below)
explanation below (2).

3. Have all post‐petition tax returns been timely filed? If no, provide
                                                                                                           x
an explanation below.

4. Are workers' compensation, general liability and other necessary
                                                                                                           x
insurance coverages in effect? If no, provide an explanation below.

5. Has any bank account been opened during the reporting period? If
yes, provide documentation identifying the opened account(s). If an
                                                                                                                                      x
investment account has been opened provide the required
documentation pursuant to the Delaware Local Rule 4001‐3.


Notes:
(1)
  On December 23, 2019, the Debtors closed on the sale of substantially all assets to CF RFP Holdings LLC. The sale was
approved pursuant to a court order [Docket #268].
(2)
  Answer is specific to only Debtor related funds. Non-Debtor entities are continuing to disburse funds in the normal
course.




                                                                                                                               FORM MOR-5b
                                                                                                                               PAGE 16 OF 16
